Citation Nr: 1214964	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  10-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury, to include as secondary to posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse; D.P.; and M.P.


ATTORNEY FOR THE BOARD

S. Pflugner

INTRODUCTION

The Veteran served on active duty from November 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in San Diego, California on behalf of the Regional Office located in Roanoke, Virginia (RO).


FINDINGS OF FACT

1.  Service connection is in effect for posttraumatic stress disorder and a 100 percent rating has been assigned thereto, effective May 24, 2004.

2.  On May 16, 1976, the Veteran sustained a traumatic brain injury when he fell from a moving vehicle.

3.  The May 16, 1976 fall giving rise to the traumatic brain injury cannot be reasonably disassociated with the Veteran's posttraumatic stress disorder.


CONCLUSION OF LAW

Residuals of the May 16, 1976 traumatic brain injury are proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a statutory and regulatory duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Without deciding whether notice and development requirements have been satisfied with respect to the Veteran's claim of entitlement to service connection residuals of a traumatic brain injury, to include as secondary to posttraumatic stress disorder (PTSD), the Board is not precluded from adjudicating this issue herein.  This is so because the Board is taking action favorable to the Veteran by granting the claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

Historically, the Veteran served on active duty from November 1966 to July 1969.  In August 2008, the Veteran submitted a claim of entitlement to service connection for residuals of a traumatic brain injury.  Therein, the Veteran claimed that he fell from a moving vehicle on May 16, 1976 due to a flashback associated with his service-connected PTSD.  As a result of this fall, the Veteran sustained a traumatic brain injury.  After his claim was denied in a January 2009 rating decision, the Veteran perfected an appeal.  This claim has been certified to the Board for appellate review.

Generally, service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by a service connected disability or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).  

Service connection for PTSD was granted in a March 2007 rating decision and a 70 percent rating was assigned thereto, effective May 24, 2004.  In a July 2007 rating decision, the rating assigned to the Veteran PTSD was increased to 100 percent with the same effective date. 

Evidence associated with the claims file clearly demonstrates that the Veteran fell or jumped from a moving vehicle on May 16, 1976.  Specifically, a June 1976 VA hospital summary showed that the Veteran "fell off" a truck on May 16, 1976, rendering him semi-comatose.  This summary did not elaborate on the circumstances of the Veteran's fall.

The Veteran does not claim and the evidence of record does not support finding that the he experienced a traumatic brain injury during his active duty service or that the residuals of a traumatic brain injury were etiologically related to his active duty service.  As such, the Board finds that the salient issue in this case is whether the May 16, 1976 fall was consequent to symptoms associated with the Veteran's service-connected PTSD.

According to an August 1969 VA hospital summary and a private July 1969 discharge summary, the Veteran was involved in a motor vehicle accident, a result of which he sustained lacerations to his head, a brain concussion, and contusions to his abdomen.  Several hours after he was discharged from the hospital, he experienced episodes of hematemisis and melena, and was returned to the hospital.  Exploratory surgery found a laceration to the most proximal portion of the jejunum.  Elaboration as to the circumstances of the accident was not provided, and there was no indication that the Veteran was or was not experiencing symptoms of PTSD during the accident or during the periods of hospitalization.

The Veteran also submitted a summary of his hospitalization, which began on the day of the May 16, 1976 accident and lasted until his discharge on June 1, 1976.  According to this summary, the Veteran apparently fell from a vehicle travel at approximately 45 to 50 miles per hour.  When he hit the road, the Veteran rolled over numerous times, according to observers.  Upon admission to the hospital, the Veteran's spouse reported that the Veteran served two tours in Vietnam and "had some difficulties with re-adjusting to civilian life."  The final diagnosis was severe brain injury, with predominantly right temporal lobe contusion; basilar skull fracture; multiple rib fractures on the left, with contusion to the left lung;, and multiple contusions, lacerations, and abrasions.  During this hospitalization, the Veteran experienced episodes of confusion, combativeness, and was difficult to manage.  Also, during these episodes, the Veteran began talking about his experiences in Vietnam.

A May 1978 VA neuropsychiatric report demonstrated that the Veteran complained of chest pain, chiefly on the left; difficulty breathing; and being "quite apprehensive."  The Veteran reported sustaining severe injuries in August 1969 consequent to a motor vehicle accident.  He also reported experiencing a head injury and cerebral concussion due to a fall from a fast moving truck.  Further, he reported being hospitalized in October 1976 for multiple stab wounds.  Significantly, the Veteran denied any "problems or illnesses" while he was in the military.  The diagnosis was chronic brain syndrome, without psychosis.

According to a May 1981 VA treatment report, the Veteran's spouse provided additional details as to the Veteran's symptoms.  Significantly, she stated that the Veteran experienced nightmares about Vietnam, and had several episodes of flashbacks, especially after the May 16, 1976 accident.

A March 1986 VA hospital discharge summary demonstrated that the Veteran was admitted for treatment with complaints of being irritable and being fearful of hurting his family.  It was noted that the Veteran had a history of chronic pain, secondary to a 1976 accident and a history of depression.  Further, the Veteran had a history of irritability and an explosive temper since the 1976 accident, which worsened after his father's death.  This summary demonstrated that the Veteran was hospitalized from October 1 to October 10, 1983, for organic brain syndrome and organic affective syndrome, with depression and residual pain.  Significantly, as demonstrated by this summary, during the 1983 admission and this hospitalization, the Veteran talked about his Vietnam experiences "at length."  After a mental status examination, the diagnoses were adjustment disorder with depressed mood; PTSD; and organic brain syndrome, secondary to old brain trauma.

According to an April 1986 VA hospital discharge summary, the Veteran stated that he was "bothered by nervousness, depression, and bad dreams about Vietnam as soon as he got home."  The Veteran also reported suicidal ideations, felt violent toward his spouse, and had "done some drinking."  The Veteran was admitted to the hospital on March 23, 1986, for the above complaints after being discharged from the hospital three days prior for the same complaints.  The summary reported that the Veteran "talked more" about Vietnam during the secondary admission than the first.  A treatment report associated with the April 1986 hospitalization showed that the Veteran provided details as to the content of his nightmares.  He further stated that his memories of combat were intrusive, that he thought about them during the day, and that they had worsened since beginning PTSD treatment due to regular contact with other veterans.  The Veteran did not describe flashbacks.  He was discharged on April 4, 1986 with Axis I diagnoses of PTSD, chronic, moderate, and organic brain syndrome secondary to "old" brain trauma; and an Axis III diagnosis of chronic pain, residuals of head injury in 1976.

A May 1990 VA abbreviated treatment record showed that the Veteran complained of symptoms associated with PTSD.  He also reported that he had been disabled since 1976.  After a review of his medical history and mental status examination, the diagnosis was chronic PTSD, delayed type, of mild severity.

In August 1999, M.K.J., Ph.D., a licensed clinical psychologist, submitted a letter in support of the Veteran's claim of entitlement to service connection for PTSD.  Dr. M.K.J reported that since treatment started in February 1999, the Veteran reported that he began experiencing symptoms of PTSD upon his return to the United States in 1969, following combat service in Vietnam.  Specifically, the Veteran stated that he experienced flashbacks, nightmares, intrusive thoughts, social isolation, anger, and difficulty coping in a workplace environment.  The Veteran endorsed attempting to self-medicate by consuming alcohol to "eliminate" his memories of Vietnam.  

According to a March 2000 VA treatment report, the Veteran reported seriously injuring himself during a flashback.  Specifically, the Veteran stated that he fell on a rock, which caused a laceration requiring nine stitches to close.  Further, an April 2000 VA treatment report demonstrated that the Veteran reported experiencing "significant" flashbacks on a weekly basis for the past month.

A November 2000 VA treatment report showed that the Veteran reported to Dr. M.K.J. that he was having "significant disruptive symptoms" of PTSD since six days after his discharge from active duty service in 1969.  The Veteran claimed that on that day, he experienced a flashback while driving and suddenly wrecked his vehicle.  The Veteran endorsed alcohol use at the time of the accident, which he claimed was to treat the symptoms of his PTSD.  The doctor noted that the Veteran had a history of legal difficulties, including an assault on a police officer who was wearing a dark uniform.  The Veteran stated that he experienced a flashback during the assault on the police officer.  Specifically, the Veteran claimed that he flashed back to a fight with an enemy combatant wearing a dark uniform that occurred during his service in Vietnam.  The Veteran then endorsed experiencing visual and auditory hallucinations, especially when reminded of Vietnamese enemies.

In August 2004, the Veteran submitted a statement wherein he asserted that he refused to talk about his experiences in Vietnam for many years, but that he was attending group therapy sessions.  He stated that he attempted to use alcohol to "forget the memories of Vietnam," which caused him "a lot of trouble."  He also stated that he still experienced recurring flashbacks that he was unable to prevent or stop.  The Veteran reported that after his active service discharge, he did not know what PTSD was, and thought that he was the only person experiencing flashbacks of combat service.  In a separate August 2004 statement, the Veteran reported that he continued to experience dreams, nightmares, and flashbacks.  

According to a February 2005 letter from F.L.M., MSW, the Veteran experienced a close-head injury in a motor vehicle accident "some years ago."  F.L.M. stated that this injury and the Veteran's limited formal education made it difficult for him to adequately express emotions.  Significantly, F.L.M. stated that like many veterans, the Veteran turned to substance abuse to try to cope with his "problems."

During a February 2005 VA examination, the Veteran reported a history of a seizure disorder, and characterized the May 16, 1976 injury as a suicide attempt by "jumping" from the moving vehicle.  The examiner then discussed the Veteran's history of physical altercations, legal troubles, and substance abuse.  Subsequent to a mental status examination, the diagnosis was PTSD.  The examiner then opined as follows:

The [V]eteran has documentation of [PTSD] symptomatology for many years now.  He is severely affected in numerous areas of his life including difficult marital and family role functioning, few significant social relationships, limited leisure pursuits, and extreme problems with anger including a history of physical aggression even toward his wife.  The [V]eteran is extremely vigilant and is extremely highly distressed by ways he frequently re-experiences Vietnam trauma experiences. . . .  The [V]eteran has been disabled since 1975, following injuries related to a suicide attempt.  He has [PTSD]-related auditory hallucinations and periodic panic attacks, and is frequently plagued by [PTSD]-related dysphoria and anxiety and other symptoms noted above.  

These findings were reiterated by the examiner as a result of a March 2007 VA examination.

In a March 2007 statement, the Veteran's spouse stated that she and Veteran were married in 1975.  She stated that the Veteran experienced symptoms of PTSD prior to the May 16, 1976 injury, including nightmares, yelling in his sleep, waking up crying and trembling, and flashbacks.  She also stated that at the hospital after the May 16, 1976 injury, the Veteran apparently awoke from a coma and attempted to bribe one of the nurses with a watch to get him and his unit out of Saigon, Vietnam, thinking he was still serving on active duty.  Further, after being transferred to a VA hospital, the Veteran climbed down a fire escape ladder and was found wandering around a parking lot.  When asked what he was doing, the Veteran stated that he thought he was in Vietnam and was attempting to find his unit.  The Veteran's spouse also discussed how the Veteran reportedly experienced a flashback shortly after his active service discharge, which caused him to wreck his stepfather's lumbar truck. 

A 50-year friend of the Veteran's, C.E.T., submitted a statement wherein he reported that the Veteran "was a totally different person" following his active duty discharge in 1969.  C.E.T., who is also a veteran, stated that the Veteran experienced sleepless night, and abused alcohol to "escape" the "bad memories" that "haunted" him.  He stated that the Veteran's mind would "travel back" to these memories any time that he observed triggers.

In October 2009, the Veteran testified at a RO hearing, and in January 2012, the Veteran testified at a hearing before the Board.  In essence, the Veteran testified on both occasions that he began using alcohol during his active duty service, and that he continued after his service discharge in order to suppress symptoms associated with PTSD.  He testified that he experienced symptoms associated with PTSD prior to the May 16, 1976 injury.  The Veteran's spouse also testified that she witness the Veteran experiencing symptoms associated with PTSD prior to the May 16, 1976 accident, including self-isolation.  On the day of the injury, the Veteran endorsed drinking alcohol and that he experienced a flashback that led to falling or jumping from the truck.  

As discussed above, the Veteran and his spouse asserted that he experienced symptoms of PTSD, including flashbacks, since his active duty service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(holding that lay statements are competent evidence of a diagnosis if they describe symptoms that support a later diagnosis by a medical professional).  The Veteran's and his spouse's statements and testimony are, thus, competent evidence that he experienced symptoms of PTSD since his active duty service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Buchanan v. Nicholson, 451 Vet. App. 1331, 1337 (Fed. Cir. 2006).  Consequently, the Board finds that the Veteran's and his spouse's assertions are also competent evidence that he experienced a flashback or other PTSD-related symptoms on May 16, 1976.

Once lay evidence has been determined to be competent, the Board must also determine whether such evidence is credible.  See Layno, 6 Vet. App. at 469.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the appellant.  Caluza, 7 Vet. App. at 506.  Further, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 Vet. App. at 1337.

The Veteran and his spouse have consistently asserted that the Veteran's fall or jump from a moving vehicle on May 16, 1976 was prompted by a flashback or other symptom associated with his PTSD.  Given the severity of the Veteran's head injury, he was unable to recall specifically the events immediately prior to the fall.  The evidence of record did not include an opinion from a medical professional addressing the likelihood that the Veteran's jump or fall from the vehicle was motivated or caused by a flashback or other PTSD-related symptom.  Service connection is in effect for PTSD and a 100 percent rating has been assigned thereto, effective May 24, 2004.  Although service connection was not in effect at the time if the May 16, 1976 injury, the Veteran states he was experiencing PTSD symptoms at that time.  Indeed, upon the Veteran's admission to the hospital on May 16, 1976, the Veteran's spouse reported that the Veteran had served two tours in Vietnam and that he had been experiencing difficulty adjusting to civilian life.  Further, according to a May 1981 VA treatment report, the Veteran's spouse reported that the Veteran exhibited symptoms associated with PTSD, including frequent nightmares about Vietnam and several episodes of flashback, "especially after" May 16, 1976.  This statement suggests that, although the Veteran experienced an increase in severity and frequency of PTSD-related symptoms following the May 16, 1976 injury, the Veteran also experienced PTSD-related symptoms before the injury.  At the time of the Veteran's May 16, 1976 admission to the hospital and at the time of the May 1981 VA treatment, the Veteran did not have claims pending before VA regarding either service connection for PTSD or service-connection for the residuals of the May 16, 1976 traumatic brain injury residuals.  Based on the above, the Board finds the Veteran's and his spouse's assertions are competent and credible evidence that the Veteran was experiencing PTSD symptoms at the time of the May 16, 1976 injury.  Further, because he was experiencing PTSD-related symptoms at the time of the May 16, 1976 injury, the Board finds that there is a reasonable basis to conclude that the Veteran's fall or jump from the moving vehicle was in response to a PTSD-related symptom.

Accordingly, although the Veteran endorsed an inability to specifically recall the motivation for the jump or the reason he fell, the Board finds that there is a competent and credible basis to conclude that the May 16, 1976 traumatic brain injury was related to symptoms of the Veteran's PTSD.  Further, there was no competent and credible evidence of record demonstrating that the Veteran did not experience a flashback or other symptom of PTSD at the time of the May 16, 1976 injury.  As such, the Board finds that the evidence of record is at least in equipoise as to whether the residuals of a traumatic brain are related to the symptoms of the Veteran's PTSD and, thus, service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Consequently, service connection is warranted for the residuals of the traumatic brain injury.  38 C.F.R. § 3.310. 

In making this determination, the Board acknowledges the presence of evidence demonstrating that the Veteran consumed alcohol on the day of the May 16, 1976 injury.  However, the Board finds no opinion of record demonstrating that the Veteran's fall was alcohol-related, and no opinion of record demonstrating that the Veteran could not or did not experience a flashback despite the consumption of alcohol.  Regardless, throughout the pendency of this appeal, the Veteran consistently asserted that he began drinking alcohol during his active duty service and continued drinking after his active duty discharge in order to cope with the symptoms associated with his PTSD.  As such, it is reasonable to conclude that the Veteran's alcohol consumption on May 16, 1976 was self-medication rather than social.  However, the issue of entitlement to service connection for alcohol abuse, to include as secondary to PTSD, is not currently within the Board jurisdiction and, thus, the Board renders no opinion on the matter herein.

The Board also acknowledges the presence of evidence suggesting that the Veteran was attempting to commit suicide by jumping out of the moving vehicle on May 16, 1976.  At various points since the May 16, 1976 injury, the Veteran has claimed that he fell from the moving truck, or that he jumped, both in response to a flashback associated with PTSD.  At other points, the Veteran claimed that he intentionally jumped from the truck for the purpose of ending his own life.  The Board finds that this evidence cannot be reconciled and, thus, cannot serve as a basis to deny the above-captioned claim.  Further, as a result of the fall or jump, the Veteran was unable to specifically recall the events leading up to the injury.  Even if the Veteran's May 16, 1976 injury resulted from a suicide attempt, the Board found no opinion of record disassociating the alleged suicide attempt from his PTSD.  As such, the mere classification of the Veteran's May 16, 1976 jump from the moving truck as an attempted suicide does not, in and of itself, prevent service connection from being awarded for the residuals of the ensuing traumatic brain injury.  


ORDER

Service connection for residuals of a traumatic brain injury are granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


